Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 1 of 31




                    Exhibit 1
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 2Fulton
                                                                                  of 31County Superior Court
                                                                                                           ***EFILED***LW
                                                                                                    Date: 4/8/2021 4:16 PM
                                                                                                  Cathelene Robinson, Clerk




                                 IN THE SUPERIOR COURT OF FULTON COUNTY
                                             STATE OF GEORGIA



              Clyde E. Leonard Jr., individually and on
              behalf of all others similarly situated,

                                     Plaintiff,                                          2021CV348012
                                                                  CIVIL ACTION FILE NO. _______

              v.                                                  JURY TRIAL DEMANDED

              PeachCap Tax & Advisory, LLC, David
              Harrison Miller, and Eric Steven Burnette,

                                     Defendants.



                                             CLASS ACTION COMPLAINT

                    1.       Plaintiff Clyde E. Leonard Jr., individually and on behalf of all others similarly

             situated (the “Class,” as more fully defined below), brings this class action against PeachCap Tax

             & Advisory, LLC (“PeachCap Advisory”), David Harrison Miller, and Eric Steven Burnette

             (collectively “Defendants”), for breaches of fiduciary duties owed to Plaintiff and similarly-

             situated PeachCap Advisory customers, who transferred funds to PeachCap Advisory and

             entrusted PeachCap Advisory to invest those funds at its prudent discretion.

                    2.       PeachCap Advisory is a professional services firm and registered investment

             advisor that charges a fee to provide financial advisory and investment management to its clients

             under a fiduciary standard.

                    3.       When PeachCap Advisory makes trades on behalf of its clients, it uses the services

             of a broker-dealer to execute those trades. This case involves PeachCap Advisory’s decision to use




Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 3 of 31




             its affiliated broker-dealer, PeachCap Securities, Inc. (“PeachCap Securities”) as that broker-

             dealer.

                       4.    PeachCap Advisory and PeachCap Securities share common ownership. On

             information and belief, Defendants Miller and Burnette, directly or indirectly, own some or all of

             both PeachCap Advisory and PeachCap Securities and collectively have a controlling interest in

             and controlling authority over each entity.

                       5.    Plaintiff and the other Class members are current and former clients of PeachCap

             Advisory. Plaintiff and the Class collectively deposited millions of dollars with PeachCap

             Advisory and vested PeachCap Advisory with full investment authority with respect to those

             funds.

                       6.    Plaintiff and the other Class members collectively paid millions of dollars in fees

             to PeachCap Advisory for PeachCap Advisory to manage their funds as faithful fiduciaries.

                       7.    In return for these fees, PeachCap Advisory was supposed to invest Plaintiff’s and

             the other Class members’ funds in compliance with its advisory agreement and under a fiduciary

             standard. Pursuant to this fiduciary standard, PeachCap Advisory is required, at all times, to act in

             Plaintiff’s and the other Class members’ best interests. PeachCap Advisory’s fiduciary standard

             requires that it operate free from any undisclosed conflicts of interest and put Plaintiff’s and the

             other Class members’ interests ahead of its own. As owners of PeachCap Advisory, Defendants

             Miller and Burnette also owed the same fiduciary duties to Plaintiff and the other Class members.

                       8.    PeachCap Advisory, Miller and Burnette breached these duties by engaging in

             unlawful and quintessential self-dealing: Despite a market flush with unaffiliated, non-conflicted,

             and less expensive alternatives, PeachCap Advisory, Miller, and Burnette used their affiliated


                                                              2


Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 4 of 31




             broker-dealer, PeachCap Securities, to house client assets and execute transactions in client

             accounts. These affiliated and conflicted transactions generated unauthorized and unlawful

             commission payments from their affiliate, PeachCap Securities, and unlawfully enriched

             PeachCap Securities at the expense of Plaintiff and the other Class members. The receipt of

             unauthorized and unlawful commissions is a clear conflict of interest, a breach of PeachCap

             Advisory’s contracts, and breaches PeachCap Advisory’s and each of Miller’s and Burnette’s

             fiduciary duties to Plaintiff and the other Class members.

                     9.         PeachCap Advisory further violated its contractual and legal duties by enriching

             PeachCap Securities to the detriment of Plaintiff and the other Class members, because the fees

             charged by PeachCap Securities to custody client accounts were higher than the fees and payments

             Plaintiff and the other Class members would have paid at an unaffiliated broker dealer.

                     10.        In other words, instead of offering unbiased services pursuant to a fiduciary

             standard, PeachCap Advisory, Miller, and Burnette abandoned their fiduciary duties and, instead,

             advanced their own financial interests and those of their affiliate, PeachCap Securities, over those

             of their clients, improperly using client assets to generate unauthorized and unlawful commissions.

             PeachCap Advisory, Miller, and Burnette engaged in these transactions not because they were

             based on independent assessments of its clients’ best interests, but rather to enrich themselves and

             their affiliate.

                     11.        In sum, while purporting to act as fiduciaries with respect to client accounts,

             PeachCap Advisory, Miller, and Burnette instead placed clients’ assets in conflicted transactions,

             without proper authorization, and from which they derived improper and unauthorized payments

             and enriched themselves and their affiliate to the detriment of Plaintiff and the other Class


                                                                3


Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 5 of 31




             members. Defendants’ self-dealing harmed Plaintiff and the other Class members, not only

             because unlawful commissions should not have been made at all and were excessive, but also

             because Defendants collected advisory and other fees from Plaintiff and the other Class members

             while PeachCap Advisory, Miller, and Burnette were acting as unfaithful fiduciaries and in

             violation of PeachCap Advisory’s contracts.

                    12.      This action seeks to recover the millions of dollars in advisory fees that Plaintiff

             and the other Class members paid to PeachCap Advisory while it, Miller, and Burnette acted as

             unfaithful fiduciaries, all unauthorized commissions and other fees paid to the Defendants, as well

             as all damages authorized by law.

                                                         PARTIES

             Plaintiff

                    13.      Plaintiff Clyde E. Leonard is a former client of PeachCap Advisory who retained

             PeachCap Advisory to provide discretionary investment management services under a fiduciary

             duty. As part of that retention, Mr. Leonard transferred funds to PeachCap Advisory and gave

             PeachCap Advisory all decision-making authority over those funds, trusting PeachCap Advisory

             to manage those funds under a fiduciary standard.

             Defendants

                    14.      PeachCap Advisory is a limited liability company organized under the laws of

             Georgia and headquartered at 550 Pharr Rd NE, STE. 700, Atlanta, GA, 30305, in Fulton County,

             Georgia.

                    15.      PeachCap Advisory is registered with the Securities and Exchange Commission

             (“SEC”) as a registered investment adviser. As a registered investment adviser, PeachCap



                                                              4


Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 6 of 31




             Advisory provides discretionary portfolio management services to its clients under a fiduciary

             standard. Discretionary portfolio management means the investment adviser will make investment

             decisions and place buy or sell orders for clients at its sole discretion; that is, it makes investment

             decisions without obtaining a client’s prior approval.

                    16.      PeachCap Advisory charges its clients a fee for its discretionary portfolio

             management services that is measured as a percentage of the market value of the assets it is

             managing. This fee is not transaction based.

                    17.      As of February 20, 2020, PeachCap Advisory manages approximately

             $100,121,615 in client assets on a discretionary basis.

                    18.      Non-party PeachCap Securities, Inc. is a SEC Registered Broker-Dealer and

             Member of the Financial Industry Regulatory Authority (“FINRA”). In its filings with FINRA,

             PeachCap Securities identifies PeachCap Advisory as an affiliate.

                    19.      PeachCap Securities offers brokerage services to retail investors. It offers for

             purchase or sale mutual funds, exchange-traded funds (ETFs), unit investment trusts (UITs),

             stocks, bonds, variable annuities, structured products, and private placements and houses various

             types of accounts, including 401(k), Roth 401(k), 403(b), Roth 403(b), IRA, Roth IRA, 457, 529

             College Savings plans, SIMPLE IRA, SEP IRA, UGMA, UTMA and non-qualified accounts.

                    20.      PeachCap Securities charges fees for its brokerage services. These fees vary

             depending on the products purchased or sold. Fees paid to PeachCap Securities are based on a

             specific transaction, not the value of a customer’s account. For example, with stocks or ETFs, the

             fee paid to PeachCap Securities is usually a separate commission. With other investments, such as




                                                               5


Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 7 of 31




             bonds, the fee is usually a part of the price a customer pays for the investment (called a “mark-up”

             or “mark-down”).

                    21.      Defendant David Harrison Miller is the “Founder and Chairman of the Board” of

             PeachCap Advisory and is a Principal of PeachCap Securities. Miller is also a registered

             investment advisor with PeachCap Advisory. On information and belief, Miller, directly or

             indirectly, owns both PeachCap Advisory and PeachCap Securities in part and, together with

             Burnette, has authority to control both entities. On information and belief, Miller is a resident of

             Gwinnett County, Georgia.

                    22.      Defendant Eric Steven Burnette is “President and Chief Operating Officer” of

             PeachCap Advisory and is “President and Chief Compliance Officer” of PeachCap Securities.

             Burnette is also a registered investment advisor with PeachCap Advisory. On information and

             belief, Burnette, directly or indirectly, owns both PeachCap Advisory and PeachCap Securities in

             part and, together with Miller, has authority to control both entities. On information and belief,

             Burnette is a resident of Fulton County, Georgia.

                    23.      In summary, PeachCap Advisory is a registered investment advisor that provides

             fiduciary wealth management services to its clients and earns flat, rather than transaction-based

             fees. PeachCap Securities is a broker-dealer that does not operate under a fiduciary standard and

             that charges transaction-based fees to customers.

                                              JURISDICTION AND VENUE

                    24.      This Court has personal jurisdiction over the Defendants.

                    25.      This Court has jurisdiction over the subject matter of this action.




                                                               6


Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 8 of 31




                    26.      Venue is proper in this Court pursuant to the Georgia Constitution and pursuant to

             O.C.G.A. § 14-2-510(b)(2) and 510(b)(3). Each of PeachCap Advisory and PeachCap Securities

             has an office and transacts business in Fulton County; the contract to be enforced in this action

             was made in and is to be performed in Fulton County; and the cause of action originated in Fulton

             County.

                                               FACTUAL ALLEGATIONS

             Overview of the Discretionary Investment Relationship

                    27.      Plaintiff and the other Class members are all persons or entities who hired

             PeachCap Advisory to provide discretionary investment management services under a fiduciary

             duty standard. As part of signing up for these financial advisory services, Plaintiff and the other

             Class members transferred millions of dollars in assets to PeachCap Advisory and trusted

             PeachCap Advisory, its principals, and its investment advisors to manage and invest those funds

             at their prudent discretion in accordance with strict fiduciary duties.

                    28.      Discretionary investment management is a form of investment management in

             which the client gives all decision-making authority over his or her assets to an investment

             manager. As part of the discretionary management relationship, the client turns over a portion of

             his or her assets to an investment manager, and trusts that manager to make all buy and sell

             decisions and executions for the client’s account.

                    29.      The term “discretionary” refers to the fact that investment decisions and executions

             are made at the portfolio manager’s sole discretion, rather than at the client’s direction. The

             portfolio manager, not the clients, make buy, sell, and hold decisions, choosing what investments

             to make and exercising any trades, purchases, or sales. Plaintiff and the other Class members,


                                                               7


Copy from re:SearchGA
                        Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 9 of 31




             having ceded decision-making authority and execution to Defendants, do not buy or sell anything

             in the accounts that they opened with PeachCap Advisory.

                    30.      By turning decision-making authority over to the portfolio manager, the client relies

             on the manager to exercise the highest level of fiduciary care with respect to the relationship.

                    31.      When performed in accordance with applicable duties, the discretionary investment

             management relationship is intended, among other things, to free clients from making day-to-day

             investment decisions, which are made instead by a qualified and independent portfolio manager

             whose sole responsibility is supposed to be maximizing client return and acting in the client’s best

             financial interest, carefully marshalling, protecting, and growing client assets.

                    32.      Discretionary investment management is also intended to align the investment

             manager’s interests with the client’s interests, since managers typically charge a percentage of the

             assets under administration as their management fee. In theory—and where a manager is acting in

             accordance with his or her fiduciary duties and free from conflicts of interests—if a client’s

             portfolio grows under the investment manager’s stewardship, the manager is compensated by

             receiving a higher dollar amount as the management fee.

                    33.      The discretionary investment management relationship is, therefore, dependent

             upon trust, transparency, and the faithful exercise of fiduciary duties, including the duty of care

             and the duty of loyalty. It also is vitally important that the relationship operate free from

             unauthorized conflicts of interest that could create incentives that are contrary to a client’s best

             interests and interfere with a manager’s faithful exercise of fiduciary duties.




                                                               8


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 10 of 31




             PeachCap Advisory’s Agreements With and Representations to Plaintiff and the Other Class
             Members

                    34.      Plaintiff and the other Class members signed an Advisory Agreement

             (“Agreement”) with PeachCap Advisory pursuant to which PeachCap Advisory became their

             discretionary investment manager.

                    35.      The Agreement contains terms governing the relationship between PeachCap

             Advisory and its clients, including Plaintiff and the other Class members.

                    36.      The Agreement creates an agency relationship and provides that PeachCap

             Advisory will have discretionary authority to manage client accounts. For example, in paragraph

             1(a) of the Agreement, the “Client . . . appoints the Adviser as an investment adviser to perform

             the services hereinafter described, and the Adviser accepts such Appointment.” Paragraph 2(a)(i)

             authorizes PeachCap Advisory “to buy, sell, and trade in stocks, bonds, mutual funds, direct

             participation programs, other securities and/or contracts relating to the same, and/or other

             financial/investment products, on margin or otherwise, and to give instructions in furtherance of

             such authority to a registered broker-dealer, other financial institution, and/or the Custodian . . . of

             the Assets.”

                    37.      The Agreement provides for how PeachCap Advisory is to be paid for its

             discretionary advisory services. In general terms, PeachCap Advisory is supposed to be paid a flat,

             non-transaction-based fee for its discretionary advisory services. Paragraph 5 of the Agreement,

             entitled “Adviser Compensation,” provides that PeachCap Advisory will receive an Advisory Fee

             that is further described in “Appendix B.” Appendix B contains a fee schedule for the “Adviser’s

             service/fee.”



                                                                9


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 11 of 31




                     38.     The advisor fee is not transaction based; rather, it is a flat fee that is determined by

             the amount of assets that are entrusted by a client to PeachCap Advisory.

                     39.     PeachCap Advisory’s advisor fee decreases if a client entrusts more assets to the

             adviser. For example, PeachCap Advisory may charge 2.00% per annum on the first $500,000

             transferred and entrusted to the adviser, charge 1.50% per annum on the next $500,000 entrusted

             to the adviser, and charge 1.25% on any amounts over $1,000,000 transferred and entrusted to the

             adviser.

                     40.     PeachCap Advisory’s ability to accept commissions or other payments is limited

             by law governing investment advisers, but it is also further limited by contract. In particular, the

             Agreement expressly eliminates any right by PeachCap Advisory to profit in any way from its

             clients other than through payment of the advisory fee (or other expressly permitted fees)

             prescribed by the contract: “The Adviser shall not be entitled to cash or other Client Assets held

             by the Qualified Custodian except those monies owed to Adviser in connection with the Adviser

             Compensation section of this Agreement.” Agreement at ¶ 4(d). Elsewhere, the Agreement

             provides that “Adviser shall not be compensated on the basis of a share of capital gains upon or

             capital appreciation of the funds or any portion of the funds of the client.” Agreement at ¶ (5)(iv).

                     41.     Importantly, the Agreement does not provide that either PeachCap Advisory or its

             principals or individual advisors may receive unauthorized commissions or other fees from

             exercising its discretion to trade client funds through its affiliated broker-dealer, PeachCap

             Securities. The absence of such a provision makes sense, because such a kickback or otherwise

             unauthorized commission would create a conflict of interest and violate PeachCap Advisory’s

             fiduciary duties to its clients.


                                                               10


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 12 of 31




                     42.     As alleged herein, PeachCap Advisory breached its contractual commitments and

             legal duties through its improper and unauthorized practice of accepting commissions from its

             affiliate, PeachCap Securities. These commissions are not authorized by the Agreement, and are

             prohibited as conflicted transactions that violate PeachCap Advisory’s fiduciary duties.


             PeachCap Advisory’s Fiduciary Duties

                     43.     As noted, in its Agreement, PeachCap Advisory agreed to be a fiduciary with

             respect to the discretionary authority to manage and invest assets entrusted to it by its clients. The

             fiduciary duty is the highest duty implied by law.

                     44.     The fiduciary duty requires a party to act with the utmost good faith in furthering

             and advancing the other person’s interests. The fiduciary duty includes a duty to disclose all

             relevant information, including disclosing all fees to the client. It also creates an affirmative duty

             to disclose any potential conflicts of interest.

                     45.     Federal and state law also imposes a fiduciary duty on PeachCap Advisory and its

             individual advisors. Money managers, investment consultants, and financial planners are regulated in

             the United States as “investment advisers” under the U.S. Investment Advisers Act of 1940 (“Advisers

             Act” or “Act”) and similar state statutes.

                     46.     The Advisers Act does not provide a comprehensive regulatory regime for advisers,

             but rather imposes on them a broad fiduciary duty to act in the best interest of their clients.

                     47.     Fundamental to the Act is the notion that an adviser is a fiduciary. As a fiduciary,

             an adviser must avoid conflicts of interest with clients and is prohibited from overreaching or

             taking unfair advantage of a client’s trust. A fiduciary owes its clients more than mere honesty and

             good faith alone. A fiduciary must be sensitive to the conscious and unconscious possibility of

                                                                11


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 13 of 31




             providing less than disinterested advice, and it may be faulted even when it does not intend to

             injure a client and even if the client does not suffer a monetary loss.

                     48.     The fiduciary duty owed by PeachCap Advisory and its individual advisors requires

             them, at all times, to serve their client’s best interests and not subordinate their client’s interest to

             their own. In other words, the investment adviser cannot place its own interests ahead of its client’s

             interests. This combination of care and loyalty obligations has been characterized as requiring the

             investment adviser to act in its client’s “best interest” at all times. Under no circumstance does the

             fiduciary duty standard permit PeachCap Advisory, its principals, or its financial advisors, to put

             their interests above those of their clients, to engage in self-dealing, or otherwise to enrich

             themselves at their clients’ detriment.

                     49.     The duty of care requires an investment adviser to provide investment advice in its

             client’s best interests, based on the client’s objective.

                     50.     Under its duty of loyalty, an investment adviser must eliminate, or at least expose,

             all conflicts of interest which might incline an investment adviser—consciously or otherwise—to

             render advice which is not disinterested, such that a client can provide informed consent to the

             conflict.

                     51.     With respect to conflicts of interest, a full and fair explanation concerning the

             presence of a conflict—coupled with informed consent—must be provided to the client. The

             explanation of the conflict must be sufficient so that the client is able to understand the conflict

             and make an informed decision whether to provide consent. Under no circumstance may an

             investment adviser obfuscate actual conflicts to the point where the client cannot provide informed

             consent, nor fail to entirely identify an actual or potential conflict. Any description of a conflict


                                                                12


Copy from re:SearchGA
                      Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 14 of 31




             must be clear and detailed enough for the client to make an informed decision to consent to the

             conflict of interest or reject it.

                      52.     Special considerations also govern circumstances where a registered investment

             adviser uses an affiliate broker-dealer to facilitate transactions.

                      53.     As a general matter, registered investment advisors do not house (i.e. hold the

             deposits of) client funds and do not themselves execute client trades. Those services must be

             performed by a broker-dealer—a company or other organization that is in the business of buying

             and selling securities or other investments on behalf of its customers. Because of the inherent

             conflict of interest that can otherwise arise, most registered investment advisors use independent,

             non-conflicted broker-dealers to house client funds and to exercise investment decisions.

                      54.     Registered investment advisers are not prohibited from using an affiliated broker-

             dealer to exercise trades. However, use of an affiliate involves a conflict of interest that must be

             explained to and authorized by the client. For example, the adviser must make full explanation of

             the nature and extent of all adverse interests, including the amount of any compensation the

             advisers will receive from its broker-dealer affiliate in connection with such transactions.

             Investment advisers who use affiliated broker-dealers must also inform their investment advisory

             clients of their ability to seek executions of transactions recommended through other broker-dealer

             firms.

                      55.     Thus, as fiduciaries, PeachCap Advisory and its individual advisers have an

             obligation to put their clients’ best interests ahead of their own when making investment decisions.

             Should any potential conflicts arise at any point, the fiduciary standard requires PeachCap

             Advisory and its individual advisers to inform the client and resolve those conflicts in the client’s


                                                               13


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 15 of 31




             favor. And PeachCap Advisory must be honest and transparent with its fee structure. PeachCap

             Advisory must exercise independent judgment in making investments, making only those

             investments that are appropriate and in a client’s best interest. And, finally, PeachCap Advisory

             must operate free from any unauthorized self-dealing.

             PeachCap Advisory, Miller, and Burnette Breach their Fiduciary Duties

                     56.      PeachCap Advisory, Miller, and Burnette used their discretionary authority to use

             the affiliated broker-dealer, PeachCap Securities, to invest client funds, generating an unauthorized

             and undisclosed commission for itself and incurring unnecessary and excessive costs on behalf of

             their clients.

                     57.      An illustrative example from Mr. Leonard’s account with PeachCap Advisory is

             discussed in this paragraph: On August 5, 2016, PeachCap Advisory used its discretionary

             authority to sell 153 shares of the ProShares Ultra VIX Short-Term Futures ETF (UVXY). Mr.

             Leonard’s account was charged a “Commission / Fees” for this transaction of $19.99:




                     58.      The above-described transaction flowed through PeachCap Advisory’s affiliate,

             PeachCap Securities. Upon information and belief, these transactions generated an unauthorized

             and unexplained commission for PeachCap Advisory, Miller, and Burnette. These commissions




                                                              14


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 16 of 31




             were in addition to the Advisory Fee paid pursuant to the Agreement and are not authorized by

             that Agreement.

                    59.     The charging of above-market rate commissions also constitute a failure to get best

             execution on each transaction where that commission was charged.

                    60.     Upon information and belief, Defendants received millions of dollars in advisory

             fees, transaction fees, and unauthorized commissions during the time PeachCap Advisory, Miller,

             and Burnette were unfaithful fiduciaries to Plaintiff and the other Class members.

                    61.     PeachCap Advisory did not explain its receipt of commissions from these

             transactions to Plaintiff or the other Class members. The listing of a commission on the trade

             confirmation summary report is not an explanation of the commission payment to PeachCap

             Advisory, Miller, or Burnette, because it does not explain that PeachCap Advisory, Miller, or

             Burnette, Plaintiff’s fiduciaries, were receiving a kickback or other payment in connection with

             the transaction.

                    62.     PeachCap Advisory did not adequately explain to Plaintiff and the other Class

             members that its affiliate, PeachCap Securities, made money and enriched itself in connection with

             these transactions and, further, failed to explain that PeachCap Securities charged higher fees than

             other, unaffiliated broker-dealers would charge for the same services.

                    63.     PeachCap Advisory did not explain to Plaintiff and the other Class members that it

             and its advisors and principals would receive compensation outside of the Agreement for using its

             affiliate, PeachCap Securities, to invest client funds. To the contrary, PeachCap Advisory

             specifically promised that it would not “be entitled to cash or other Client Assets held by the




                                                             15


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 17 of 31




             Qualified Custodian except those monies owed to Adviser in connection with the Adviser

             Compensation section of this Agreement.” Agreement at ¶ 4(d).

                    64.     PeachCap Advisory did not explain to Plaintiff and the other Class members that

             its practice of rewarding individual advisors for using its affiliated broker-dealer, PeachCap

             Securities, might cause individual advisors to trade excessively in client accounts to generate

             additional income.

                    65.     PeachCap Advisory did not explain to Plaintiff and the other Class members that

             its practice of rewarding individual advisors for using its affiliated broker-dealer, PeachCap

             Securities, created an incentive to use PeachCap Securities even when other, unaffiliated broker-

             dealers could provide the same services as PeachCap Securities at a lower cost to Plaintiff and the

             other Class members.

                    66.     Here, PeachCap Advisory may point to its Form ADV as providing the required

             explanation. A Form ADV is the uniform form used by investment advisers to register with both

             the Securities and Exchange Commission (SEC) and state securities authorities. Although

             designed for a regulatory purpose, investment adviser filings of Part 1 are available to the public

             on the SEC’s Investment Adviser Public Disclosure (IAPD) website. The Form ADV does not,

             however, form part of the contractual agreement with clients.

                    67.     PeachCap Advisory’s Form ADV makes certain statements about “additional

             compensation” that arises from Miller and Burnette being principal owners of the firm. The Form

             ADV also has certain disclosures about “conflicts of interest” that may arise under certain

             circumstances (but which circumstances say nothing about owning the affiliated broker-dealer or

             using the affiliated broker-dealer to execute trades).


                                                              16


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 18 of 31




                    68.     These statements are woefully inadequate and insufficient to fully explain the

             conflict at issue in this case (they do not even address using the affiliated broker-dealer) and fail

             to mitigate that conflict for at least the following reasons:

                            a.      First, the “Additional Compensation” statement provides that “certain

                                    individuals who are associated with us . . . may also receive compensation

                                    (i.e. commissions) related to the sale of securities or other investment

                                    products” (emphasis added). That statement is both inapplicable and

                                    inaccurate. It is inapplicable because it refers to the “sale of securities or

                                    other investment products,” not to the use of the affiliated broker-dealer. It

                                    therefore doesn’t address the use of the affiliated broker dealer at all. It is

                                    inaccurate because it says Defendants Miller and Burnette “may” receive

                                    compensation when, on information and belief, Miller and Burnette did in

                                    fact receive additional compensation every time PeachCap Advisory used

                                    its discretionary authority to trade through its affiliated broker-dealer, and

                                    Miller and Burnette were fully aware that they would, not just “may,”

                                    receive this compensation. At best, it is insufficient because it implies

                                    Defendants only might receive compensation in some limited circumstances

                                    when in reality, they knew they would make money through every

                                    transaction they directed in client accounts by executing all trades through

                                    their affiliate.

                            b.      Second, the “Conflicts of Interest” section says that PeachCap Advisory,

                                    “will accept compensation for the sale of securities or other investment


                                                               17


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 19 of 31




                               products . . .” (emphasis added). As with the “Additional Compensation”

                               provision, this disclosure implies it does not refer to use of the affiliated

                               broker-dealer at all, but instead that it applies instead to circumstances in

                               which other investment products are sold that generate payments for

                               PeachCap Advisory—a practice not at issue in this case.

                         c.    Third, the “Conflicts of Interest” section says that PeachCap Advisory,

                               “[w]hen recommending the sale of securities or investment products for

                               which [it] receives compensation, . . . will document the conflict of interest

                               in the client file and inform the client of the conflict of interest” (emphasis

                               added). This statement is doubly insufficient. First, it implies that a conflict

                               only arises when PeachCap Advisory is recommending a product. In

                               discretionary accounts, like the account held by Plaintiff and the other Class

                               members, PeachCap Advisory is selling at its own discretion, and is not

                               making “recommendations.” Second, PeachCap Advisory is taking on an

                               affirmative obligation of additional explanation. PeachCap Advisory did

                               not provide this additional explanation to Plaintiff and, on information and

                               belief, did not provide it to the other members of the Class.

                         d.    Fourth, the “Conflicts of Interest” section says that PeachCap Advisory

                               “aggressively discourage[s] activities that put your interest anywhere but

                               first.” In fact, clients received no benefit from paying higher fees for the

                               affiliated broker-dealer transactions and PeachCap Advisory did not put its

                               clients interests first, and this statement is therefore inaccurate.


                                                          18


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 20 of 31




                            e.      Fifth, the “Conflicts of Interest” section states that “clients have the option

                                    to purchase . . . recommended products through other brokers or agents that

                                    are not affiliated with [PeachCap].” Again, this section appears to state that

                                    it applies only to “recommended” products, and in the accounts at issue in

                                    this action PeachCap Advisory is not making recommendations. Further,

                                    PeachCap Advisory did not inform Plaintiff of any option to use an

                                    unaffiliated broker-dealer, at no time provided him that option, and on

                                    information and belief did not do so for the other members of the Class.

                            f.      Sixth, the “Conflicts of Interest” section describes the conflict of interest as

                                    “commonplace in the investment industry,” when in fact, on information

                                    and belief (and assuming this section even refers to the use of the affiliated

                                    broker-dealer, which it does not), the vast majority of investment advisors

                                    do not use an affiliated broker-dealer to exercise client trades.

                            g.      Seventh, nowhere does the Form ADV explain that the fees charged by the

                                    affiliated broker-dealer far exceeded the fees that could have been paid to

                                    an unaffiliated broker-dealer for the same services. Put differently, the Form

                                    ADV does not explain to clients that they are, in effect, receiving no benefit

                                    for enriching Defendants Miller and Burnette at the clients’ expense.

                    69.     Thus, in summary, rather than act in accordance with their fiduciary obligations

             and the client agreements, PeachCap Advisory and its principals, Miller and Burnette, abandoned

             their fiduciary duties, engaged in unlawful self-dealing, and advanced their own financial interests

             at their clients’ expense by (1) using their affiliated broker-dealer, PeachCap Securities, for


                                                              19


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 21 of 31




             transactions on behalf of their clients even where lower cost alternative broker-dealer options were

             available; and (2) by receiving unauthorized and undisclosed kickbacks or other commissions from

             their affiliate, PeachCap Securities. These undisclosed and self-interested transactions enriched

             Defendants to the detriment of Plaintiff and the other Class members.


                                            CLASS ACTION ALLEGATIONS

                     70.     Plaintiff brings this action pursuant to O.C.G.A. §§ 9-11-23(a), 9-11-23(b)(2), and

             9-11-23(b)(3), individually and on behalf of all others similarly situated.

                     71.     Plaintiff seeks to represent the following class (“the Class”):

                             All persons or entities, for whom: (a) PeachCap Advisory had investment
                             discretion over assets that they provided to PeachCap Advisory, pursuant to
                             an advisory agreement or similar agreement; and (b) PeachCap Advisory
                             used its discretionary authority to invest their assets through its affiliate,
                             PeachCap Securities, as the broker-dealer.

                     72.     Excluded from the Class are Defendants Miller and Burnette and Defendant

             PeachCap Advisory and any of their members, affiliates, parents, subsidiaries, officers, directors,

             employees, successors, or assigns; the judicial officers, and their immediate family members; and

             Court staff assigned to this case. Plaintiff reserves the right to modify or amend the Class

             definition, as appropriate, during the course of this litigation.

                     73.     This action has been brought and may properly be maintained on behalf of the Class

             proposed herein under the criteria of O.C.G.A. § 9-11-23.

                     74.     Numerosity – O.C.G.A. § 9-11-23(a)(1). The members of the Class are so

             numerous and geographically dispersed that individual joinder of all class members is

             impracticable. PeachCap Advisory manages approximately $100,121,615 in client assets on a

             discretionary basis and, upon information and belief, there are hundreds of members of the Class.

                                                               20


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 22 of 31




             The precise number of Class members is presently unknown to Plaintiff, but may be ascertained

             from Defendants’ books and records. Class members may be notified of the pendency of this action

             by recognized, Court-approved notice dissemination methods, which may include U.S. Mail,

             electronic mail, Internet postings, and/or published notice.

                    75.     Commonality and Predominance – O.C.G.A. §§ 9-11-23(a)(2) and -23(b)(3).

             This action involves common questions of law and fact, which predominate over any questions

             affecting individual Class members, including, without limitation:

                            a.      whether Defendants engaged in the conduct alleged herein;

                            b.      whether Defendants’ alleged conduct violates applicable law;

                            c.      whether PeachCap Advisory failed to act solely for the benefit of Plaintiff

                    and the other Class members, acting instead for its own benefit and for the benefit of

                    PeachCap Securities;

                            d.      whether PeachCap Advisory owed a duty of care in connection with

                    providing advisory services to Plaintiff and the other Class members and whether

                    PeachCap Advisory breached that duty;

                            e.      whether PeachCap Advisory owed fiduciary duties in connection with

                    providing advisory services to Plaintiff and the other Class members and whether

                    PeachCap breached those duties;

                            f.      whether Defendants’ conduct caused Plaintiff and other members of the

                    Class to suffer a compensable loss;




                                                              21


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 23 of 31




                            g.      whether Class members are entitled to damages, restitution, restitutionary

                    disgorgement, equitable relief, statutory damages, exemplary damages, and/or other relief;

                    and

                            h.      the amount and nature of relief to be awarded to Plaintiff and the other Class

                    members.

                    76.     Typicality – O.C.G.A. § 9-11-23(a)(3). Plaintiff’s claims are typical of the other

             Class members’ claims because Plaintiff and each of the other Class members were clients of

             PeachCap Advisory, who deposited funds with PeachCap Advisory and vested it with full

             investment authority with respect to those funds, which funds were thereafter placed into

             conflicted transactions, without proper authorization, that enriched Defendants. Plaintiff and the

             other Class members suffered damages as a direct and proximate result of the same wrongful

             practices in which Defendants engaged. Plaintiff’s claims arise from the same practices and course

             of conduct that give rise to the claims of the other Class members.

                    77.     Adequacy of Representation – O.C.G.A. § 9-11-23(a)(4). Plaintiff is an adequate

             Class representative because his interests do not conflict with the interests of the other members

             of the Class that he seeks to represent, Plaintiff has retained counsel competent and experienced

             in complex class action litigation, and Plaintiff intends to prosecute this action vigorously. The

             Class’ interests will be fairly and adequately protected by Plaintiff and his counsel.

                    78.     Declaratory and Injunctive Relief – O.C.G.A. § 9-11-23(b)(2). Defendants have

             acted or refused to act on grounds generally applicable to Plaintiff and the other Class members,

             thereby making appropriate final injunctive relief and declaratory relief, as described below, with

             respect to the Class as a whole.


                                                              22


Copy from re:SearchGA
                      Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 24 of 31




                      79.    Superiority – O.C.G.A. § 9-11-23(b)(3). A class action is superior to any other

             available means for the fair and efficient adjudication of this controversy, and no unusual

             difficulties are likely to be encountered in the management of this class action. The damages or

             other financial detriment suffered by Plaintiff and the other Class members are relatively small

             compared to the burden and expense that would be required to individually litigate their claims

             against Defendants, so it would be impracticable for the Class members to individually seek

             redress for Defendants’ wrongful conduct. Even if the Class members could afford litigation, the

             court system could not. Individualized litigation creates a potential for inconsistent or

             contradictory judgments and increases the delay and expense to all parties and the court system.

             By contrast, the class action device presents far fewer management difficulties, and provides the

             benefits of single adjudication, economy of scale, and comprehensive supervision by a single

             court.

                                                    CLAIMS ALLEGED

                                                       COUNT I
                                             BREACH OF FIDUCIARY DUTY
                                                (Against All Defendants)

                      80.    Plaintiff realleges and incorporates by reference the allegations in ¶¶1-79, as if fully

             set forth herein.

                      81.    PeachCap Advisory, Miller, and Burnette were each a fiduciary of Plaintiff and of

             each of the other Class members.

                      82.    PeachCap Advisory, Miller, and Burnette each breached fiduciary duties to Plaintiff

             and each of the other Class members.




                                                               23


Copy from re:SearchGA
                         Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 25 of 31




                         83.   PeachCap Advisory, Miller, and Burnette each failed to act in good faith and solely

             for the benefit of the Plaintiff and the other Class members in all matters for which PeachCap

             Advisory, Miller, and Burnette were employed, acting instead for each of their own benefit and

             for the benefit of their affiliates.

                         84.   PeachCap Advisory, Miller, and Burnette each failed to get best execution on each

             transaction for which an above-market rate commission was charged.

                         85.   Plaintiff and each of the other Class members sustained financial injury as a result

             of PeachCap Advisory’s, Miller’s, and Burnette’s breaches of their fiduciary duties.

                         86.   PeachCap Advisory’s, Miller’s, and Burnette’s failure to act solely for the benefit

             of Plaintiff and each of the other Class members was the proximate cause in fact of bringing about

             Plaintiff’s and the other Class members’ injuries.

                         87.   Plaintiff and each of the other Class members suffered actual losses as a

             consequence of these breaches of fiduciary duties and has been damaged in an amount to be proven

             at trial.

                                                          COUNT II
                                                        NEGLIGENCE
                                                    (Against All Defendants)

                         88.   Plaintiff realleges and incorporates by reference the allegations in ¶¶1-87, as if fully

             set forth herein.

                         89.   PeachCap Advisory, Miller, and Burnette each owed a duty of care to Plaintiff and

             each of the other Class members to provide advisory services according to the standard of care

             imposed by law.




                                                                 24


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 26 of 31




                     90.     PeachCap Advisory, Miller, and Burnette breached and failed to perform their

             duties as described herein.

                     91.     PeachCap Advisory’s, Miller’s, and Burnette’s failure to perform their duties is the

             proximate cause of injury to the Plaintiff and each of the other Class members.

                     92.     Plaintiff and each of the other Class members have suffered actual losses as a

             consequence of these breaches of duties and has been damaged in an amount to be proven at trial.

                                                         COUNT III
                                                 BREACH OF CONTRACT
                                                (Against PeachCap Advisory)

                     93.     Plaintiff realleges and incorporates by reference the allegations in ¶¶1-92, as if fully

             set forth herein.

                     94.     The Agreement is a contract between Plaintiff and each of the other Class members,

             on the one hand, and PeachCap Advisory, on the other hand.

                     95.     PeachCap Advisory has breached the essential terms of the contract. PeachCap

             Advisory promised Plaintiff and each of the other Class members that it would manage their funds

             according to a fee schedule in the Agreement. PeachCap Advisory breached the Agreement with

             Plaintiff and each of the other Class members by accepting unauthorized commissions or other

             kickbacks, making more money than authorized by the Agreement, and by causing its clients to be

             charged higher fees than those disclosed in the Agreement.

                     96.     Plaintiff and the other Class members have suffered actual injury and damages as a

             consequence of PeachCap Advisory’s breaches, in an amount to be proven at trial.




                                                               25


Copy from re:SearchGA
                     Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 27 of 31




                                              COUNT IV
                     VIOLATION OF THE INVESMENT ADVISOR DECEITFUL PRACTICE
                    PROVISIONS OF THE GEORGIA UNIFORM SECURITIES ACT OF 2008,
                                       O.C.G.A. § 10-5-1, ET SEQ.
                                        (Against All Defendants)

                     97.     Plaintiff realleges and incorporates by reference the allegations in ¶¶1-96, as if fully

             set forth herein.

                     98.     PeachCap Advisory, Miller, and Burnette each violated O.C.G.A. § 10-5-58(f)

             because they:

                             a.     Received consideration for providing investment advice to Plaintiff and the

                                    other Class members; and

                             b.     Engaged in an act, practice or course of business that operated as a deceit

                                    on the Plaintiff and the other Class members, as described herein.

                     99.     Plaintiff and the other Class members are consequently entitled to the consideration

             paid to PeachCap Advisory, Miller, and Burnette and the amount of actual damages caused by the

             wrongful conduct, interest from the date of the fraudulent conduct, costs, and reasonable attorney

             fees, all in an amount to be proven at trial or in an appropriate proceeding.

                                                  REQUEST FOR RELIEF

                     WHEREFORE, Plaintiff, individually and on behalf of the other Class members he seeks

             to represent, respectfully requests that the Court enter judgment in his favor and against

             Defendants, as follows:

                     1.      Declaring that this action is a proper class action, certifying the Class as requested

             herein, designating Plaintiff as Class Representative, and appointing Plaintiff’s attorneys as Class

             Counsel;


                                                               26


Copy from re:SearchGA
                    Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 28 of 31




                    2.      Entering an injunction ordering PeachCap Advisory, Miller, and Burnette to refrain

             from further breaches of their fiduciary duties;

                    3.      Ordering Defendants to pay actual and statutory damages (including punitive

             damages) and restitution to Plaintiff and the other Class members, as allowable by law;

                    4.      Ordering Defendants to pay both pre- and post-judgment interest on any amounts

             awarded;

                    5.      Ordering Defendants to pay attorneys’ fees and costs of suit; and

                    6.      Ordering such other and further relief as may be just and proper.

                                                     JURY DEMAND

                    Plaintiff hereby demands a trial by jury on all issues so triable.

             Dated: April 8, 2021



                                                                 /s/ Joshua P. Gunnemann
              Bryan M. Knight                                    Stephen D. Councill
              Ga. Bar No. 142401                                 Ga. Bar No. 190358
              Jonathan Palmer                                    Joshua P. Gunnemann
              Ga. Bar No. 453452                                 Ga. Bar No. 152250
              KNIGHT PALMER, LLC                                 COUNCILL & GUNNEMANN LLC
              1360 Peachtree Street NE                           1201 Peachtree Street N.E.
              Suite 1201                                         Building 400, Suite 100
              Atlanta, Georgia 30309                             Atlanta, Georgia 30361
                                                                 Tel: 404-407-5250
                                                                 scouncill@cogunn.com
                                                                 jgunnemann@cogunn.com



                                       Counsel for Plaintiff and the Proposed Class




                                                                27


Copy from re:SearchGA
       Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 29Fulton
                                                                  of 31County Superior Court
                                                                                                ***EFILED***MH
                                                                                        Date: 5/10/2021 5:17 PM
                                                                                       Cathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                                STATE OF GEORGIA

 Clyde E. Leonard Jr., individually and on                )
 behalf of all others similarly situated,                 )
                                                          )
                            Plaintiff,                    )
                                                          )
 v.                                                       )      Civil Action File No. 2021CV348012
                                                          )
 PeachCap Tax & Advisory, LLC, David                      )
 Harrison Miller, and Eric Steven Burnette,               )
                                                          )
                            Defendants,                   )


                            ACKNOWLEDGMENT OF SERVICE

       COMES NOW, PeachCap Tax & Advisory, LLC, Davidson Harrison Miller, and Eric

Steven Burnette, defendants in the above-captioned action (together, “Defendants”), by and

through the undersigned counsel, and without waiving any jurisdictional, venue, or other defenses,

hereby acknowledge service of process of the Summons and Plaintiff’s Complaint.

       Defendants have conferred with Plaintiff and all parties agree that Defendants (i) shall be

deemed to have been first served on May 10, 2021 and (ii) shall not be required to file their Answer

and/or other responsive pleading until June 10, 2021. By filing this Acknowledgement, Defendants

do not concede, acknowledge, or agree that jurisdiction is proper in this Court.

       This 10th day of May 2021.

                                                     /s/ Steven J. Rosenwasser
                                                     Steven J. Rosenwasser
                                                     Georgia Bar No. 614908
                                                     James Z. Foster
                                                     Georgia Bar No. 756038

                                                     Attorneys for Defendants
GREENBERG TRAURIG, LLP
3333 Piedmont Road NE
Terminus 200, Suite 2500
Atlanta, Georgia 30305
      Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 30 of 31




Telephone: (678) 553-2100
Fax: (678) 553-2212
       Case 1:21-cv-02164-MHC Document 1-1 Filed 05/24/21 Page 31 of 31




                   IN THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

 Clyde E. Leonard Jr., individually and on                  )
 behalf of all others similarly situated,                   )
                                                            )
                           Plaintiff,                       )
                                                            )
 v.                                                         )       Civil Action File No. 2021CV348012
                                                            )
 PeachCap Tax & Advisory, LLC, David                        )
 Harrison Miller, and Eric Steven Burnette,                 )
                                                            )
                           Defendants,                      )


                                    CERTIFICATE OF SERVICE

       I hereby certify that on this day I served the foregoing ACKNOWLEDGEMENT OF

SERVICE by depositing a true and correct copy in the United States Mail, first class, with

sufficient postage affixed thereon and properly addressed as follows:

                                    Stephen D. Councill
                                   Joshua P. Gunnemann
                              COUNCILL & GUNNEMANN LLC
                                 1201 Peachtree Street N.E.
                                  Building 400, Suite 100
                                  Atlanta, Georgia 30361

                                        Bryan M. Knight
                                        Jonathan Palmer
                                    KNIGHT PALMER, LLC
                                    1360 Peachtree Street NE
                                           Suite 1201
                                     Atlanta, Georgia 30309

                                        Attorneys for Plaintiff
This 10th day of May 2021.

                                                                /s/ Steven J. Rosenwasser
                                                                 Steven J. Rosenwasser
                                                                 Georgia Bar No. 614908
